United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1862
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Mario Juarez-Reyes,                     * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 14, 2011
                                Filed: April 25, 2011
                                 ___________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Mario Juarez-Reyes pleaded guilty to illegally re-entering the United States
after having been deported, a violation of 8 U.S.C. § 1326(a). Based on its
determination that the total offense level was 21 and that Juarez-Reyes’s criminal
history category was II, the district court1 calculated a guidelines range of 41 to 51
months’ imprisonment. It then sentenced Juarez-Reyes to 46 months’ imprisonment.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Juarez-Reyes argues that his sentence is substantively unreasonable because
it was “greater than necessary to accomplish the sentencing objectives set forth in
18 U.S.C. § 3553(a).” In his view, a below-guidelines sentence of 24 months’
imprisonment would have been “more than sufficient” because the guidelines
overstate his criminal history.

       “We review the reasonableness of a sentence under a deferential abuse-of-
discretion standard, and we accord a presumption of reasonableness to a sentence
within the advisory guideline range.” United States v. Vinton, 631 F.3d 476 (8th Cir.
2011) (citations omitted). At sentencing, the district court reviewed Juarez-Reyes’s
criminal history, which includes, among others, two incidents yielding a total of three
criminal history points. The first was a domestic assault in November 2000, during
which Juarez-Reyes pushed the victim to the floor two times. The district court noted
that there was “nothing overstated” about the one criminal history point attaching to
this conduct and that, indeed, “it might be understated.”

       The second incident was an “altercation,” see Sentencing Tr. at 35:2-10, in
November 2002, during which Juarez-Reyes grabbed his then-wife by the head, threw
her to the ground, and threatened to kill her. Juarez-Reyes later pleaded guilty to
being a felon in possession of a firearm, aggravated assault, and terroristic
threatening. The district court rejected Juarez-Reyes’s argument that two criminal
history points overstated these offenses.

       Our review of the record satisfies us that the district court did not abuse its
discretion in selecting a within-guidelines sentence of 46 months’ imprisonment.

      The sentence is affirmed.
                      ______________________________




                                         -2-